Citation Nr: 1744078	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-18 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide agent exposure. 

2.  Entitlement to service connection for non-Hodgkin's lymphoma (NHL), to include as due to herbicide agent exposure. 

3.  Entitlement to service connection for type II diabetes mellitus (DMII), to include as due to herbicide agent exposure. 


INTRODUCTION

The Veteran had qualifying service from February 1962 to March 1964.  The Veteran died in January 2011; the Appellant is his widow.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran's widow and son testified at an October 2016 videoconference hearing before the undersigned Veterans Law Judge. 


FINDINGS OF FACT

1.  The Veteran's foreign service was exclusively in the Panama Canal Zone.  

2.  The Veteran was not exposed to herbicide agents during his service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for IDH have not been met.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).  

2.  The criteria for service connection for NHL have not been met.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).

3.  The criteria for service connection for DMII have not been met.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Appellant generally contended that the Veteran was exposed to herbicide agents during his service in the Panama Canal Zone and that the Veteran's IHD, NHL, and DMII are etiologically related to that exposure.  See July 2002 Statement; October 2016 Hearing Transcript.  The Appellant's son also contended that his type I diabetes mellitus and his sisters' thyroid conditions are etiologically related to Agent Orange.  Id.  However, service connection is not warranted for any of the issues herein and the Board must deny these claims.  

The Board finds that service connection for the issues herein are not warranted on any presumptive or direct bases.  See 38 C.F.R. §§ 3.307(a)(3), 3.307(a)(6), 3.309; Combee v. Brown, 34 F.3d 1039, 1043-33 (Fed. Cir. 1994).  The Panama Canal Zone and those who served there are not presumed to have been exposed to herbicide agents.  See 38 C.F.R. §§ 3.307(a)(6).  As such, the Appellant must show that this specific Veteran was exposed to herbicide agents in service.  There is no competent evidence of record that corroborates this contended in-service event/injury.  

Although the Veteran, the Appellant, and the Veteran's physician contended that the Veteran was exposed to herbicide agents in Panama, their statements are not competent because determining whether a solution had the chemical properties of an herbicide agent is not lay-observable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994); November 2001 Letter from Dr. G.S.; 38 C.F.R. § 3.307(a)(6).  As such, these statements have no probative value.

Further, the Board acknowledges the additional contentions pointing to news articles related to herbicide agents in the Panama Canal Zone and an international dispute between the Panamanian and United States governments.  See October 2016 Hearing Transcript.  However, the Board notes that none of these supplemental articles or disputes specifically involved this Veteran or corroborated that this Veteran was exposed to herbicide agents.  As such, this supplemental information has low probative value.  Similarly, the fact that the Veteran's son and daughters have disabilities does not corroborate the Veteran's exposure; this statement also has low probative value. 

Moreover, there is evidence specific to the Veteran's service that directly contradicts any general possibility of exposure raised by the aforementioned, supplemental information.  A December 2012 extensive search of historical records revealed no evidence that Agent Orange (an herbicide agent) was ever shipped to, buried, or used anywhere in the Panama Canal Zone.  A November 2014 review of the Department of Defense (DOD) list of locations where herbicide agents were used revealed no evidence of any use, testing, or storage of tactical herbicide agents in any area in Panama.  The Board notes that this DOD list does not contain information on routine base maintenance activities with commercial herbicides, which occurred on all military bases worldwide; however, commercial herbicides are excluded from the regulations governing herbicide agents at 38 38 C.F.R. § 3.307(a)(6)(i).  

In January 2015, the Joint Services Records Research Center (JSRRC), in a coordinated effort with the National Archives and Records Administration (NARA), was unable to verify or document that the Veteran was exposed to Agent Orange or other herbicide agents while stationed in the Panama Canal Zone, as the United States Army historical records revealed no evidence that herbicide agents were used, stored, sprayed, tested, or transported in Panama.  As this information was procured by sources with the ability to verify whether a solution had the chemical properties of an herbicide agent and whether locations and people were exposed to it, these statements are highly probative.  

In accordance with the preponderance of the evidence, the Board finds that the Veteran was not exposed to herbicide agents during his service.  Because the record lacks the necessary evidence to corroborate the contended in-service event/injury (herbicide agent exposure) and because the disabilities did not manifest to a compensable degree within one year from separation, entitlement to service connection on all presumptive and direct bases is precluded.  As such, the Board must deny all the claims herein. 


ORDER

Entitlement to service connection for IHD is denied. 

Entitlement to service connection for NHL is denied. 

Entitlement to service connection for DMII is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	H. Daus, Associate Counsel
Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


